                                                                             10/10/2019
                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                 BUTTE DIVISION

 PHYLLIS SAXON, SANDRA
 IVERSON, THE METLEN HOTEL,
 and OLD WEST SALOON, LLC,                       No. CV 19-16-BU-SEH

                             Plaintiffs,
                                                 ORDER
 vs.

 CITY OF DILLON, MONTANA, a
 body politic, DILLON POLICE
 CHIEF PAUL CRAFT, in his
 individual and official capacity,
 DILLON POLICE CHIEF DONALD
 GUIBERSON, in his individual and
 official capacity, and OFFICER
 JOSEPH HORROCKS, in his
 individual and official capacity and
 JOHN DOES 1-X,

                             Defendants.

       At the preliminary pretrial conference held on September 30, 2019, counsel

for Defendants City of Dillon, Dillon Police Chief Paul Craft, and Dillon Police

Chief Donald Guiberson stated Defendants' intention to resubmit a proposed

stipulated protective order in compliance with the Court's Order 1 of September 27,

2019. No such revised protective order has been submitted.



       1
           Doc. 19.
      ORDERED:

      1.        A proposed stipulated protective order in compliance with the Court's

Order,2 shall be submitted on or before 4:45 p.m. on October 15, 2019.

      2.        Ifno protective order is submitted as ordered, the request for the

Court's "adoption of a Stipulated Protective Order Re: Confidential Documents"3

will be denied.

      DATED this
                      . /tJ#J-
                           day of October, 2019.



                                                  ~tif:M0?&?'\
                                                  United States District Judge




      2
          Doc. 19.
      3
          Doc. 10 at 2.

                                            -2-
